 
 
IV
112th CONGRESS 
1st Session 
S. CON. RES. 8 
IN THE HOUSE OF REPRESENTATIVES 

March 1, 2011
Referred to the  Committee on Armed Services

CONCURRENT RESOLUTION 
Recognizing women serving in the United States Armed Forces. 
 
 
Whereas women have served with distinction in the United States Armed Forces since the American Revolution and have made significant and lasting contributions to the security of the United States; 
Whereas in 2011, women comprise nearly 16 percent of the United States Armed Forces and serve in positions of responsibility in the active and reserve components of the Army, Marine Corps, Navy, Air Force, and Coast Guard, as compared with less than 5 percent in 1976 when women were first integrated into the service academies; 
Whereas women serve at the highest levels in the Department of Defense and other governmental organizations contributing to the defense of the United States; and 
Whereas the accomplishments of generations of women have contributed to the history of the United States Armed Forces and to the strength of the United States: Now, therefore, be it  
 
That Congress— 
(1)recognizes the importance of women to national defense throughout the history of the United States; and 
(2)encourages the people of the United States to honor women who have served and who continue to serve the United States in the United States Armed Forces. 
 
  Passed the Senate February 28, 2011. Nancy Erickson, Secretary   
